DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 17/035,177 filled on 09/28/2020.
Claims 1-18 are presented for examination.

Claim Objections
Claims 1, 5, 6, 9, 13-14 and 18 are objected to because of the following informalities:
a)	Claim 1 cites “a brake hydraulic braking” on line 14, which is not a convention way to write the said braking. Claims 5, 9 and 13 are objected for the same reasons as discussed above with respect to the claim 1. Appropriate correction is required. 
b)	Claim 6 cites “a brake hydraulic braking demand amount”, which is not a conventional way to write the said braking demand amount. Claim 14 is objected for the same reasons as discussed above with respect to the claim 6. Appropriate correction is required. 
c)	Claim 18 is corresponding to “A non-transitory computer readable medium” claim, indirectly depends on claim 9, wherein claim 9 is corresponding to “A method” claim. “A non-transitory computer readable medium” claim should not be combined with a method claim. “A non-transitory computer readable medium” claim should be presented in independent form. Appropriate correction is required.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-11, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493) (hereinafter Martin) in view of Hu et al. (US 2020/0156643)  (hereinafter Hu).

Claim 1. Martin teaches a control device of a hybrid electric vehicle (HEV) (See Para. [0023], discloses “a control system of a HEV”), the control device comprising: 
a processor (See Para. [0023]-[0024], discloses “the control system 14 includes a controller 12”); and a storage (see Para. [0036], Fig. 2, disclose “control system 12 includes memory 110, 112 and/or 14”) connected to the processor and configured to store instructions executed by the processor (See Para. [0023] and/or [0037], discloses “Storage medium read-only memory 110 can be programmed with computer readable data representing instructions executable by processor 106 for performing the methods), 
wherein the processor is configured to: 
determine whether to perform a braking control of the HEV upon operating a Downhill Brake Control (DBC) function (See Para. [0013], “During downhill travel, based on the estimated grade and further based on an input received from the vehicle operator, a combination of engine braking torque and regenerative braking torque may be used to maintain the vehicle at a predetermined downhill vehicle speed. An engine controller may be configured to perform a control routine, such as the routine of FIG. 3, to adjust a ratio of engine braking torque relative to regenerative braking torque used to maintain the downhill vehicle speed”); 
determine a braking demand amount according to vehicle speed when the braking control is determined to be performed (See Para. [0054]-[0056], “braking torque may be determine based on downhill travel mode and vehicle speed”); and 
control a vehicle speed of the HEV by determining whether to perform cooperative control of a regenerative braking and a brake hydraulic braking, according to the braking demand amount and a maximum regenerative braking possible amount See Para. [0013], “During downhill travel, based on the estimated grade and further based on an input received from the vehicle operator, a combination of engine braking torque and regenerative braking torque may be used to maintain the vehicle at a predetermined downhill vehicle speed”, and/or see Para. [0069]-[0070], [0072]-[0074], [0076], “The engine controller may apply a smaller engine braking torque (graph 504) and a larger regenerative braking torque (graph 506) to maintain the vehicle at the predetermined downhill vehicle speed”).
The examiner notes that the prior art Martin teaches the claimed invention except for explicitly spell out “determine whether to perform a braking control by comparing a difference between the current vehicle speed and the target vehicle speed”.
However, Hu teaches, determine whether to perform a braking control by comparing a difference between the current vehicle speed and the target vehicle speed (See Para. [0052], “The controller 340 may be configured to determine when applying engine braking in addition to regenerative braking”, and Para.  [0063] and/or Para. [0069], [0121], [0124], discloses “determine braking and the demand for braking torque based on the vehicle speed slow the HEV to a desired speed [i.e., target speed]”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Martin with the teaching of Hu to incorporate the claimed feature in order to increase a fuel economy of the hybrid electric vehicle.

Claim 2. The teaching of martin as modified by the teaching of Hu teaches the control device of claim 1, wherein the processor is further configured to: 
determine whether it is possible for the vehicle speed to reach to the target vehicle speed by using the regenerative braking, by comparing the braking demand amount and the maximum regenerative braking possible amount (See Martin, Para. [0011], [0064], “adjusting an amount of engine braking torque and regenerative braking torque applied on vehicle wheels during a downhill travel to maintain a downhill vehicle speed”. Additionally, see Hu, Para. [0063], [0135], “The controller may initiate operations, such as regenerative and engine braking, to maintain the HEV speed at the speed before involuntary vehicle acceleration”, and Para. [0071], “determine whether the braking torque supplied by exhaust and regenerative braking meets the braking demand”).

Claim 3. The teaching of Martin as modified by the teaching of Hu teaches the control device of claim 2, wherein the processor is further configured to: 
determine regenerative braking single control by determining whether it is possible for the vehicle speed to reach to the target vehicle speed by using the regenerative braking, when the braking demand amount is less than the maximum regenerative braking possible amount (See Martin, Para. [0052]-(Para. [0053], “in response to a sudden increase or decrease in the downhill vehicle speed, each of the engine braking torque and the regenerative braking torque may be adjusted”, and see Para. [0064], “the predetermined vehicle speed may then be compensated for by adjusting the smaller regenerative braking torque”, same as claimed).

Claim 5. The teaching of martin as modified by the teaching of Hu teaches the control device of claim 2, wherein the processor is further configured to:
determine the cooperative control of the regenerative braking and the brake hydraulic braking by determining whether it is impossible for the vehicle speed to reach to the target vehicle speed by using the regenerative braking (See Martin,  Abstract, “Based on the estimated grade of the downhill travel and further based on an input received from the operator, different combinations of an engine braking torque and a regenerative braking torque are used to maintain the vehicle speed during the downhill travel.”, and/or Para. [0048], “in response to a sudden increase or decrease in the downhill vehicle speed, the engine braking torque is maintained while the regenerative braking torque is continuously adjusted during the downhill travel based on the deviations”). The prior art, Martin does not explicitly spell out “determine the cooperative control when the braking demand amount is not less than the maximum regenerative braking possible amount”.
However, Hu teaches,  “determine the cooperative control when the braking demand amount is not less than the maximum regenerative braking possible amount” (See Para. [0040], “By consuming power during engine braking, the traction battery SOC is maintained below 100%, as long as replenishment of battery power by regenerative braking is not higher than consumption of energy by the TEMG, allowing regenerative braking to occur concurrently with engine braking”, and Para. [0054], [0063][0071, “Regenerative braking may be established once the battery SOC is sufficiently decreased by the engine braking. As such, one or more of mechanical braking, engine braking, and regenerative braking may be utilized to slow the vehicle speed”). The examiner notes that the prior art, Hu teaches the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Martin in view of the teaching of Hu a to incorporate the claimed feature in order to further increase a fuel efficiency of the HEV.

Claim 8. The teaching of martin as modified by the teaching of Hu teaches the control device of claim 1, but they do not explicitly spell out wherein the processor is further configured to:
determine to perform the braking control when the difference between the current vehicle speed and the target vehicle speed is not less than a reference vehicle speed.
However, Hu teaches general conditions of the claimed invention such as “the method includes determining if the braking torque supplied by regenerative braking meets the brake torque demand to slow the vehicle speed to a desired speed. The amount of speed reduction enabled by the braking torque may be a difference between a current vehicle speed and a target speed for downhill descent” (see Para. [0063], [0069]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Martin in view of the teaching of Hu to incorporate the claimed feature in order to maintain the HEV speed at the speed before involuntary vehicle acceleration.
Claims 9-11, 13, 16-18 are method claims corresponding to a control device claims 1-3, 5 and 8 above. Therefore, they are rejected for the same rationales set forth as above.

Claims 4, 6, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493) (hereinafter Martin) in view of Hu et al. (US 2020/0156643)  (hereinafter Hu) and further in view of Huh et al. (US 2019/0359213) (hereinafter Huh).

Claim 4. The teaching of martin as modified by the teaching of Hu teaches the control device of claim 3, 
wherein the HEV includes a motor (See Martin, Fig. 1-2, Para. [0015], discloses “HEV includes motor 50”), and 
wherein the processor is further configured to control output torque of the motor (See Martin, Para. [0018], “the regenerative braking torque corresponds to a negative torque that is applied by the electric motor on the vehicle wheels via the vehicle driveline”). Nevertheless, the prior arts, the teaching of Martin as modified by the teaching of Hu does not explicitly spell out, control output torque of the motor by determining a regenerative braking torque corresponding to the braking demand amount. 
However, Huh teaches, control output torque of the motor by determining a regenerative braking torque corresponding to the braking demand amount (See Para. [0097]-[0100], “when the regenerative braking is limited, the motor 3 is controlled by switching the motor torque to the existing creep torque. At this point, because of the vehicle deceleration state, the basic creep torque is gradually decreased according to the vehicle speed, but in order to prevent a large rate over a predetermined level, a variation of the basic creep torque is controlled to be gentle by limiting a rate of the basic creep torque with a rate limit and a filter”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Martin in view of the teaching of Hu and with the teaching of Huh to incorporate the claimed feature in order to guide inertia drive control and further increase an effect of fuel efficiency improvement.

Claim 6. The teaching of martin as modified by the teaching of Hu teaches the control device of claim 5,
wherein the HEV includes a brake (See Martin, Para. [0039], [0041], discloses “brake pedal”) , and
wherein the processor is further configured to:
determine a brake hydraulic braking demand amount by subtracting the maximum regenerative braking possible amount from the braking demand amount; and
control an output torque of the brake by adjusting a brake hydraulic pressure according to the brake hydraulic braking demand amount.
Nevertheless, the teaching of Martin as modified by the teaching of Hu does not explicitly spell out wherein the processor is further configured to:
determine a brake hydraulic braking demand amount by subtracting the maximum regenerative braking possible amount from the braking demand amount; and
control an output torque of the brake by adjusting a brake hydraulic pressure according to the brake hydraulic braking demand amount.
However, the prior art Huh teaches the general conditions of the claimed features(See at least Para. [0050], “The hydraulic braking amount processor 61 determines a hydraulic braking amount on the basis of an amount that the motor 3 cannot manage when the inertia drive calculated as the hydraulic braking torque is guided in conjunction with the hydraulic braking torque calculator 35”, and/or Para. [0015], [0041], [0044], [0107], “The braking hydraulic pressure for the inertia drive cooperative control may be set to a braking hydraulic pressure in an area outside the intersection area of the deceleration torque which is not able to be managed by the motor torque”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Martin in view of the teaching of Hu and with the teaching of Huh to incorporate the claimed feature in order to further increase an effect of fuel efficiency improvement.
Claims 12 and 14 are method claims corresponding to a control device claims 4 and 6 above. Therefore, they are rejected for the same rationales set forth as above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0066493) (hereinafter Martin) in view of Hu et al. (US 2020/0156643)  (hereinafter Hu), Huh et al. (US 2019/0359213) (hereinafter Huh) and further teaching of Miller et al. (US 2019/0126759) (hereinafter Miller).

Claim 7. The teaching of martin as modified by the teaching of Hu and Huh teaches the control device of claim 6,
wherein the HEV includes a motor (See Martin, Fig. 1-2, Para. [0015], discloses “HEV includes motor 50”), and 
 wherein the processor is further configured to control an output torque of the motor (See Martin, Para. [0018], “the regenerative braking torque corresponds to a negative torque that is applied by the electric motor on the vehicle wheels via the vehicle driveline”).
Nevertheless, the prior arts, the teaching of Martin as modified by the teaching of Hu does not explicitly spell out, control an output torque of the motor by determining a regenerative braking torque corresponding to the maximum regenerative braking possible amount. 
However, Miller teaches, control output torque of the motor by determining a regenerative braking torque corresponding to the maximum regenerative braking possible amount (See at least Para. [0031], [0268], discloses the claimed invention).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Martin in view of the teaching of Hu, Huh and with the teaching of Moon to incorporate the claimed feature in order to apply torque from the regenerative braking system to slow the vehicle in a manner that is consistent with a driver's expectations regarding the application of the regenerative torque.
Claim 15 is method claims corresponding to a control device claims 7 above. Therefore, they are rejected for the same rationales set forth as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664